Title: To George Washington from the Officers of General Smallwood’s Division, 10 January 1778
From: Officers of General Smallwood’s Division
To: Washington, George



Sir,
Wilmington D[el.] Jany 10th 1778

General Smallwood having laid before us a letter, wherein your Excellency makes a proposition of rendering the distribution of the prize taken by his division more diffusive than we expected, we beg leave to address your Excellency on the subject—to claim an exclusive right to the prize—to assert it by several concise observations—to support it by precedents—and to obviate by facts the necessity or propriety of a more general distribution.
We claim the prize because we were the captors and altho’ it was obtained without much fighting, if danger was the criterion which wou’d fix the right in cases of this sort, it wou’d not injure our claim unless battle was the only cause which cou’d produce that effect. We had to combat every other difficulty.
If a participation of this prize shou’d be extended to that part of the army encamped at the Valley-forge, the troops which are doing duty in Georgia, or the opposite extreme of the united States, wou’d suffer an

injury were not they also considered, for our division tho’ not so far distant, is as actually seperated from the grand army as these troops are.
We beg leave to observe to your Excellency that the proposition is altogether new, altho’ there have been many instances of the like nature, however we mention one only which is so very much in point, that we conceive it to be wholly conclusive. Colonel Foreman with a detatchment of continental troops and militia, last year made a most valuable prize on the Jersey-coast, and altho this division were then defending the State, we received no benefit from it; neither did we ever come in for a part of the numerous acquisitions of this sort, because, as we supposed we had been unfortunate adventurers.
Perhaps, premature accounts of the goods taken in the Brig may have influenced the officers of your camp, but their anxiety to come in for a share of our finery will be lessened, when we observe, that we have been directed by a supposition that there wou’d be about four changes of linnen and hose for each commissioned Officer, and have restricted them to that number. The quantity of cloth cloaths wou’d be almost contemptible if considered as a supply for the whole division, & those articles which are ornimental to an officer would be still more incompetant to that purpose.
But this will be sufficiently authentic when we inform your Excellency that the officers baggage of one Regiment and part of three others only was contained in the Vessel.
The prize, if divisible among the whole army will be lost, if confined to our division will be beneficial; and when your Excellency takes a retrospective view of the transactions of the Campeign, we hope you will not be of opinion, that we need, or deserve it less than the rest of the army, if we do not, we flatter ourselves we shall have leave to enjoy what we conceive to be our private property, if we do, we are willing to bestow it on those who have submited to greater sufferings, and acquired more merit.
But as we are strongly impressed with an idea from what may be collected from this and another letter of your Excellency’s that it cannot be your own opinion, that the second object of the present war shou’d be violated in this instance, so we are fully satisfied you will not permit an unjust anxiety in our brother officers (in coveting that to which they have not even a pretence of title) to persuade you to what we conceive to be an injustice.
However shou’d your Excellency, or rather your officers still be of opinion that a general distribution thor’ the whole of the army ought, and must take place (in which case we hope that no part of it will be excluded, where ever employed, or however distant from the Schuylkill) we must submit to it; and as in that case, we are certain that there will

not be above a shirt to eight officers, rather than attend the scramble, we will give up our shares to those gentlemen, who are so extremely anxious to share a part. We are your Excellency’s most humble Servants

David Hall Jr; Coll Commt of the 1st M:B:
Jno. Gunby Colo.
Nat. Ramsey Lt Colo. 3d M.B.
Thos Woolford Lt Colo. 2d M.B.
Benjamin Ford Lt Colo.
John Taylor Major
  Danl J. Adams Major
Thos Smyth Major
James R. Reid Major
John E. Howard, Major
Joseph Vaughan Major

